Case 1:18-cv-03164-WTL-MJD Document 11 Filed 11/13/18 Page 1 of 4 PageID #: 31



                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

DAWN BRYANT, f/k/a RAMSEY,                             §
                                                       §
     Plaintiff,
                                                       §
                                                       §
v.                                                                 CASE NO. 1:18-cv-3164
                                                       §
                                                       §
I.C. SYSTEM, INC.,
                                                       §
     Defendants.                                       §




                                DEFENDANT I.C. SYSTEM, INC.’S
                                     ORIGINAL ANSWER


TO THE HONORABLE JUDGE:

         COMES NOW, Defendant I.C. SYSTEM, INC. (“ICS”) and files its Original Answer as

follows:

                                   JURISDICTION AND VENUE

         1.        ICS lacks knowledge or information sufficient to form a belief about the truth of

Paragraph 1; therefore, it denies the same.

         2.        ICS lacks knowledge or information sufficient to form a belief about the truth of

Paragraph 2; therefore, it denies the same.

                                              PARTIES

         3.        ICS lacks knowledge or information sufficient to form a belief about the truth of

Paragraph 3; therefore, it denies the same.

         4.        ICS admits that it regularly acts as a debt collector as defined by the FDCPA.

However, ICS lacks knowledge or information sufficient to form a belief about whether it acted



                                                   1
Case 1:18-cv-03164-WTL-MJD Document 11 Filed 11/13/18 Page 2 of 4 PageID #: 32



as a debt collector as defined by the FDCPA in this matter; therefore, it denies the same.

       5.      ICS admits Paragraph 5.

       6.      ICS admits Paragraph 6.

                                 FACTUAL ALLEGATIONS

       7.      ICS denies that it uses credit reporting as a means to collect debts. ICS lacks

knowledge or information sufficient to form a belief about the truth of the rest of Paragraph 7;

therefore, it denies the same.

       8.      ICS lacks knowledge or information sufficient to form a belief about the truth of

Paragraph 8; therefore, it denies the same.

       9.      ICS lacks knowledge or information sufficient to form a belief about the truth of

Paragraph 9; therefore, it denies the same.

       10.     ICS denies Paragraph 10.

       11.     ICS lacks knowledge or information sufficient to form a belief about the truth of

Paragraph 11; therefore, it denies the same.

       12.     ICS denies Paragraph 12 as it is not a complete or accurate statement of the law.

                                               COUNT I

       13.     ICS adopts and realleges the paragraphs above.

       14.     ICS denies Paragraph 14 as it is not a complete or accurate statement of the law.

       15.     ICS denies Paragraph 15.

       16.     ICS denies Paragraph 16.

                                              COUNT II

       17.     ICS adopts and realleges the paragraphs above.

       18.     ICS denies Paragraph 18 as it is not a complete or accurate statement of law.




                                                  2
Case 1:18-cv-03164-WTL-MJD Document 11 Filed 11/13/18 Page 3 of 4 PageID #: 33



       19.     ICS denies Paragraph 19.

       20.     ICS denies Paragraph 20.

                                     PRAYER FOR RELIEF

       21.     ICS denies that Plaintiff is entitled to any of the relief requested.

                                         JURY DEMAND

       22.     ICS admits that Plaintiff requests a jury trial.

                                  AFFIRMATIVE DEFENSES

       23.     Any violation, if it occurred, was the result of a bona fide error.

       24.     Plaintiff’s damages, if any, were pre-existing damages not caused by ICS.

       25.     Plaintiff has failed to mitigate damages, if any.

       26.     Plaintiff proximately caused her own damages, if any.

       WHEREFORE, PREMISES CONSIDERED, ICS respectfully prays that Plaintiff take

nothing herein, that ICS be dismissed with their costs, and all other and further relief, at law or in

equity, to which ICS may be justly entitled.



Dated: November 13, 2018
                                                       Respectfully submitted,


                                                        /s/ PATRICK A. WATTS
                                                       Patrick A. Watts
                                                       State Bar No. 61701
                                                       Watts Law Group LLC
                                                       212 South Bemiston Ave, Suite 200
                                                       St. Louis, Missouri 63105
                                                       pwatts@swattslaw.com




                                                  3
Case 1:18-cv-03164-WTL-MJD Document 11 Filed 11/13/18 Page 4 of 4 PageID #: 34



                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on November 13, 2018, the foregoing was filed
electronically with the Clerk of the Court and served by operation of the Court's electronic filing
system to the following counsel of record:

David J. Philipps
Mary E. Philipps
Angie K. Robertson
Carissa Rasch
PHILIPPS AND PHILIPPS, LTD.
9760 S. Roberts Road
Suite One
Palos Hills, IL 60465
708-974-2900
Fax: (708)974-2907
davephilipps@aol.com
mephilipps@aol.com
angie@philippslegal.com
carissa@philippslegal.com


John Thomas Steinkamp
JOHN T. STEINKAMP AND ASSOCIATES
5214 S. East Street
Suite D-1
Indianapolis, IN 46227
(317) 780-8300
Fax: (317) 217-1320
steinkamplaw@yahoo.com

Attorneys for Plaintiff

                                                     /s/ Patrick Watts




                                                 4
